Citation Nr: 9933016	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  99-19 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 23, 1999 
for a 20 percent rating, each foot, for service-connected 
history of stress fracture with traumatic arthritis and 
Achilles tendonitis, previously rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel





INTRODUCTION

The veteran served on active duty from November 1984 to March 
1985.  

This appeal arises from July 1999 rating decision rendered by 
the Montgomery, Alabama Regional Office (RO) which denied an 
effective date earlier than March 23, 1999 (to be paid 
beginning April 1, 1999) for the assignment of a 20 percent 
rating, each foot, for bilateral foot disability, previously 
rated 10 percent disabling, each foot.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's claim for an earlier effective date for increased 
disability rating has been developed.

2.  Claims for increase were addressed by final rating 
decisions in August 1997 and June 1998.

3.  A claim for increase was next received on March 23, 1999.  
The rating for the foot disability was increased from 10 to 
20 percent disabling, each foot, effective from the date of 
receipt of the claim.

4.  It was factually ascertainable that there had been an 
increase in disability on November 11, 1998.


CONCLUSION OF LAW

The assignment of an effective date of November 11, 1998, for 
an increased rating from 10 to 20 percent, each foot, for 
service-connected history of stress fracture with traumatic 
arthritis and Achilles tendinitis, is warranted.  38 U.S.C.A. 
§ 5110 (West Supp. 1998); 38 C.F.R. §§ 3.155, 3.157, 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has satisfied 
her statutory burden of submitting evidence which is 
sufficient to justify a belief that her claim is "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim regarding the issue of an earlier effective 
date for the grant of an increased rating has been adequately 
developed for appellate review purposes by the RO, and that 
the Board may therefore proceed to disposition of the matter.

The appellant was treated for bilateral heel stress fractures 
during her military service.  

The appellant was originally granted entitlement to service 
connection for residuals of broken feet, each evaluated as 0 
percent disabling, in a January 1987 rating decision.  By 
rating decision in August 1997, the RO confirmed the 
noncompensable ratings.  The appellant appealed, and was 
furnished a statement of the case in November 1997.  She 
failed to perfect her appeal by submission of a Form 9, and 
the August 1997 rating decision became final.

She was granted entitlement to an increased rating from 0 to 
10 percent disabling in a June 1998 rating decision, 
following the submission of a statement from her private 
physician G. Bryan Dewees, III, M.D., who reported that she 
had considerable disability from arthritic problems related 
to her previous stress fractures.  The bilateral foot 
disability was now characterized as history of stress 
fracture with traumatic arthritis.  The appellant was 
informed of the rating decision, and of her appellate rights, 
by letter in July 1998.  She did not appeal, and the June 
1998 rating decision became final.  

The appellant again filed a claim, alleging that she now had 
Achilles tendonitis as a result of the stress fractures and 
arthritis.   This claim for increase was received on March 
23, 1999.  She attached a March 1999 letter from her private 
physician, Judy Cooke Travis, M.D., which reported that she 
had received treatment in November and December 1998 and in 
January, February and March 1999.  The treatment had been for 
severe heel pad pain.  Dr. Travis indicated that the 
appellant suffered from Achilles tendonitis which developed 
in conjunction with arthritis as a direct result of the 
stress fractures of both feet as diagnosed in January 1997.  
Dr. Travis further indicated that the appellant had 
considerable disability from her Achilles tendonitis at this 
time and her medical problems would only retrogress.

A VA examination was conducted in May 1999.  The appellant 
reported that she developed a stress fracture of her feet 
during service and also experienced Achilles tendinitis 
during service.  She claimed that she had continued to have 
pain, swelling, mobility problems with weight bearing, and a 
burning sensation on the bottom of her feet.  She reported 
that the pain varied but was an average of 8 on a scale of 1-
10.  She claimed that she could not walk distances and fell 
at times due to her inability to move her feet.  She 
complained of stiffness and fatigability of her feet and 
ankles with a lack of endurance.  She wore no corrective 
devices, but wore tennis shoes.  She denied surgery since 
1984.  The examiner observed no deformity of her feet.  

Examination of the appellant's left foot revealed that she 
had tenderness on the medial malleolus and the lateral 
malleolus with pain and tenderness along the tendons across 
the top of her foot on the left.  Palpation of the Achilles 
tendon was stiff, tender and tense with pain upon palpation 
or movement on the left.  Examination of her left ankle joint 
revealed dorsiflexion of 10 percent without pain, plantar 
flexion of 25 percent without pain, eversion of the left foot 
to 10 percent without pain, and inversion to 20 percent of 
the left foot without pain.  She was able to circumduct her 
foot without any pain. No edema was noted.  No nodules or 
swelling was noted.  Callouses were noted on the ball of the 
plantar surface of the foot.  Palpation of the anterior 
surface of the ankle joint revealed tenderness.  Compression 
of the metatarsal phalangeal joints revealed tenderness.  
Reflexes, plantar was negative and ankle reflex was 4+ with 
good point to point discrimination.  

Examination of the right foot revealed tenderness on the 
medial malleolus with pain voiced upon palpation of tendons 
in the right foot.  The Achilles tendon was stiff, tense and 
tender.  The appellant complained of pain with movement and 
palpation of the Achillis tendon.  She had dorsiflexion to 10 
percent without pain, plantar flexion to 30 percent without 
pain, eversion to 10 percent without pain, and inversion to 
20 percent without pain.  There was no painful circumduction 
of the right foot noted.  There was no swelling or callus 
noted on the lateral aspect of the plantar surface of the 
foot.  Palpation of the anterior surface of the ankle was 
painful.  Compression of the meta-phalangeal joints also 
revealed tenderness.  Plantar reflex was negative with ankle 
reflexes of 4+.  Point-to-point discrimination was again 
good.  

The appellant's gait was tense and deliberant and awkward.  
Her muscle strength in her legs could not be tested due to 
complaints of pain on pressure.  X-rays were normal.  The 
examiner diagnosed status post stress fracture of the left 
foot, status post stress fracture of the right foot, status 
post Achilles tendinitis of the left and right foot.  The 
examiner expressed the opinion that the Achilles tendinitis 
was probably a progression of service connection and may also 
be secondary to the service-connected condition.

In June 1999, the RO increased the 10 percent rating for each 
foot disability to 20 percent effective March 23, 1999, the 
date of receipt of the claim for increase.  This same rating 
decision granted service connection for Achilles tendonitis 
as part of the service connected foot disability, so that 
each foot disability was now characterized as history of 
stress fracture with traumatic arthritis and Achilles 
tendinitis with loss of function due to pain.  The 20 percent 
rating was assigned pursuant to Diagnostic Codes 5010-84.

The appellant filed a claim for an earlier effective date for 
her award of an increased rating in July 1999.  

The veteran has argued that the proper effective date for the 
bilateral 20 percent evaluation for her service-connected 
foot disability should be from the date of discharge, or at 
least a year earlier than awarded based on the statement of 
Dr. Travis, as she alleges the increase was factually 
ascertainable at least a year prior to her claim. 

Before proceeding to the merits of the claim, the Board notes 
that the rating decision of August 1997 (confirming the 
noncompensable ratings) and the rating decision of June 1998 
(increasing the rating for each foot disability from 
noncompensable to 10 percent) were final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302, 20.1103 (1999).  The RO 
subsequently granted the appellant an increased rating from 
10 to 20 percent disabling in a June 1999 rating decision and 
assigned an effective date of March 23, 1999, the date of 
filing of the appellant's formal claim for an increased 
rating.  

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400(o)(1) (1999).  An exception to that 
rule applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. § 
3.400(o)(2) (1996); Harper v. Brown, 10 Vet. App. 125 (1997).  
The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (1999).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (1999), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of 1 year prior to the date of receipt of the report. 
38 C.F.R. § 3.157 (1999).  As to reports prepared by VA or 
the uniformed services, the date of receipt of such a claim 
is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital. 38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim. 38 C.F.R. § 3.157(b).

In determining the appropriate effective date, the Board must 
first determine when the claim for increase rating was 
initially received after the last prior final rating decision 
in June 1998.  Having reviewed the record, the Board finds 
that neither a formal or informal claim for increase was 
received prior to March 23, 1999.

The Board must also determine whether an informal claim was 
filed within the year prior to March 23, 1999.  38 C.F.R. §§ 
3.155, 3.157 (1999).  In this case, no medical evidence was 
received between June 1998 and March 23, 1999.  The letter 
from Dr. Travis, which was submitted in support of the claim, 
was received at the same time as the claim.

The question remains as to whether it was factually 
ascertainable that there had been an increase in disability 
in the year prior to March 1999.  The answer is in the 
affirmative.  According to Dr. Travis, as early as November 
11, 1998, it had been ascertained that Achilles tendinitis 
and severe heel pad pain were part of the stress fracture 
disability and caused "considerable disability".  It is 
true that Dr. Travis did not report some of the other 
findings noted on VA examination in May 1999, that is, 
impaired gait and limited motion of the feet and ankles.  
Nonetheless, the Board finds that the manifestations of the 
bilateral foot disability found by Dr. Travis, apparently as 
early as November 11, 1998, and the level of disability 
described by this physician, also apparently as early as 
November 11, 1998, show moderately severe foot injury from 
that date.  Accordingly, it can be factually ascertained that 
there was increase in disability warranting a 20 percent 
rating for each foot from November 11, 1998.  To this extent, 
the claim for an earlier effective date is allowed.




	(CONTINUED ON NEXT PAGE)




ORDER

An effective date of November 11, 1998 for a 20 percent 
rating, each foot, for history of stress fracture with 
traumatic arthritis and Achilles tendonitis, previously rated 
as 10 percent disabling, each foot, is granted.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 



